                                                                      Case 3:18-cv-00232-LRH-CBC Document 48 Filed 02/25/19 Page 1 of 2



                                                                  1   Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 3463
                                                                  2   SMITH LARSEN & WIXOM
                                                                      1935 Village Center Circle
                                                                  3   Las Vegas, Nevada 89134
                                                                      Tel: (702) 252-5002
                                                                  4   Fax: (702) 252-5006
                                                                      Email: kfl@slwlaw.com
                                                                  5   Attorneys for Defendants
                                                                      Select Portfolio Servicing, Inc.,
                                                                  6   JPMorgan Chase Bank, N.A., and
                                                                      Wilmington Trust, NA, solely as
                                                                  7   successor trustee to Citibank, N.A.,
                                                                      as Trustee, f/b/o the registered holders
                                                                  8   of Structured Asset Mortgage
                                                                      Investments II Trust 2007-AR6,
                                                                  9   Mortgage Pass-Through Certificates,
                                                                      Series 2007-AR6
                                                                 10
                                                                 11                               UNITED STATES DISTRICT COURT
SMITH LARSEN & WIXOM




                                                                 12                                       DISTRICT OF NEVADA
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13   CHARLES R. KOZAK and SUSAN K.            )            Case No. 3:18-cv-00232-LRH-CBC
                                                                      KOZAK,                                   )
                               LAS VEGAS, NV 89134




                                                                 14                                            )
                                                                                     Plaintiffs,               )
                                                                 15                                            )            STIPULATION AND [PROPOSED]
                                                                      v.                                       )            ORDER DISMISSING ALL CLAIMS,
                                                                 16                                            )            WITH PREJUDICE
                                                                      QUALITY LOAN SERVICE                     )
                                                                 17   CORPORATION, a California                )
                                                                      corporation doing business in            )
                                                                 18   Nevada; JPMORGAN CHASE BANK,             )
                                                                      National Association, WILMINGTON         )
                                                                 19   TRUST NATIONAL ASSOCIATION               )
                                                                      Trustee of the Structured Asset Mortgage )
                                                                 20   Investments II Trust 2007-AR6;           )
                                                                      SELECT PORTFOLIO SERVICING, INC., )
                                                                 21   a Utah corporation doing business        )
                                                                      in Nevada, AMERICAN HOME                 )
                                                                 22   MORTGAGE ACCEPTANCE, a Maryland )
                                                                      corporation,                             )
                                                                 23                                            )
                                                                                     Defendants.               )
                                                                 24   ____________________________________)
                                                                 25
                                                                             Plaintiffs Charles R. Kozak and Susan K. Kozak, and Defendants Quality Loan Service
                                                                 26
                                                                      Corporation (“QLSC”), Select Portfolio Servicing, Inc. (“SPS”), JPMorgan Chase Bank, N.A.
                                                                 27
                                                                      (“Chase”), and Wilmington Trust, NA, solely as successor trustee to Citibank, N.A., as Trustee, f/b/o
                                                                 28
                                                                      the registered holders of Structured Asset Mortgage Investments II Trust 2007-AR6, Mortgage Pass-
                                                                      Case 3:18-cv-00232-LRH-CBC Document 48 Filed 02/25/19 Page 2 of 2



                                                                  1   Through Certificates, Series 2007-AR6 (the “Trust”), acting through their respective undersigned

                                                                  2   counsel of record and being all of the parties who have appeared in this action, pursuant to Fed. R.

                                                                  3   Civ. P. Rule 41(a)(1)(A)(ii), hereby stipulate as follows:

                                                                  4          1.      All claims asserted (or which could have been asserted) in the above-captioned action
                                                                                     as against SPS, Chase, Trust and QLSC shall be dismissed, with prejudice; and,
                                                                  5
                                                                             2.      Each party shall bear its own attorneys’ fees and costs in connection with the above-
                                                                  6
                                                                                     captioned action.
                                                                  7
                                                                                                                            SMITH LARSEN & WIXOM
                                                                  8
                                                                      \s\ Michael Lehners                                   \s\ Kent F. Larsen,
                                                                  9   Michael Lehners, Esq.                                 Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 3331                                   Nevada Bar No. 3463
                                                                 10   429 Marsh Ave.                                        1935 Village Center Circle
                                                                      Reno, Nevada 89509                                    Las Vegas, Nevada 89134
                                                                 11   Ph: (775) 786-1695                                    Ph: (702)252-5002
                                                                      Fax: (775) ___- _____                                 Fax (702) 252-5006
SMITH LARSEN & WIXOM




                                                                 12   Email: michaellehners@yahoo.com                       Email: kfl@slwlaw.com
                                                                      Attorneys for Plaintiffs                              Attorneys for Defendants
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK




                                                                      Charles R. Kozak and Susan K. Kozak                   Select Portfolio Servicing, Inc.
                         1935 VILLAGE CENTER CIRCLE




                                                                 13
                               LAS VEGAS, NV 89134




                                                                 14
                                                                      Dated: February 25, 2019                              Dated: February 25, 2019
                                                                 15
                                                                      MCCARTHY & HOLTHUS, LLP
                                                                 16
                                                                 17   \s\ Matthew D. Dayton
                                                                      Matthew D. Dayton, Esq.
                                                                 18   Nevada Bar No. 11552
                                                                      9510 West Sahara Avenue, Suite 200
                                                                 19   Las Vegas, Nevada 89117
                                                                      Ph: (702) 685-0329
                                                                 20   Fax (866) 339-5691
                                                                      Email: Mdayton@McCarthyHolthus.com
                                                                 21   Attorneys for Defendant
                                                                      Quality Loan Servicing Corporation
                                                                 22
                                                                      Dated: February 25, 2019
                                                                 23
                                                                                                                   ORDER
                                                                 24
                                                                                                                    IT IS SO ORDERED:
                                                                 25
                                                                 26                                                 _______________________________________
                                                                                                                     UNITED STATES
                                                                                                                     LARRY R. HICKSDISTRICT JUDGE
                                                                 27                                                  UNITED STATES DISTRICT JUDGE
                                                                                                                         Dated:
                                                                                                                     DATED      _______________,
                                                                                                                           this 27th               2019
                                                                                                                                     day of February, 2019.
                                                                 28

                                                                                                                      -2-
